

115 HR 1453 IH: Reaffirming DHS Commitment to Countering All Forms of Extremism
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1453IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Johnson of Georgia (for himself, Mr. Vargas, Ms. Judy Chu of California, Mr. McGovern, Mr. Swalwell of California, Mr. Soto, Mr. Takano, Ms. Norton, Mr. Raskin, Mr. Cohen, Mr. Grijalva, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reaffirm the commitment of the Department of Homeland Security to countering all forms of
			 extremism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reaffirming DHS Commitment to Countering All Forms of Extremism. 2.Countering extremism (a)Prohibition on name changeThe Secretary of Homeland Security may not change the name of the Countering Violent Extremism Task Force of the Department of Homeland Security.
 (b)Grants To counter extremismNotwithstanding any other provision of law, the Secretary of Homeland Security— (1)may not make grants to counter Islamist extremism in an aggregate amount of more than $4,000,000 in any fiscal year; and
 (2)shall ensure that any grants made by the Secretary to counter Islamist extremism pursuant to paragraph (1) for a fiscal year are closely matched in aggregate dollar amounts in grants made by the Secretary to counter other forms of extremism for such fiscal year.
				